392 F.2d 589
In the Matter of the CENTRAL RAILROAD COMPANY OF NEW JERSEY, Debtor,Trustees of the Property of the Central Railroad Company of New Jersey, Appellees,The New York Central Railroad Company, Appellant,Southern Railway Company et al., Intervenors.
No. 17012.
United States Court of Appeals Third Circuit.
Argued March 22, 1968.
Decided April 22, 1968.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.


1
Jerome H. Shapiro, New York City (O'Mara, Schumann, Davis & Hession, Jersey City, N. J., Kenneth H. Lundmark, New York City, on the brief), for appellant.


2
Donald N. Dirks, Davis, Polk & Wardwell, New York City, for intervenor, Southern Ry. Co. et al.


3
Charles J. Milton, Milton, Keane & DeBona, Jersey City, N. J., for appellee Trustee of Central R. Co. of New Jersey.


4
Charles Danzig, Riker, Danzig, Scherer & Brown, Newark, N. J., for appellee Lehigh Coal and Navigation Co.


5
Before McLAUGHLIN, FORMAN and FREEDMAN, Circuit Judges.

OPINION OF THE COURT
PER CURIAM:

6
The arguments of the appellant, The New York Central Railroad Company, and the intervenors, Southern Railway Company, et al., have been considered. They have been amply met by the sound reasoning of Chief Judge Augelli of the United States District Court for the District of New Jersey in his Memorandum and Order of September 21, 1967, as amended September 26, 1967, 273 F. Supp. 282, which will be affirmed.